DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-14, and 16-22 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Claim Rejections - 35 USC § 112
Claims 5-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16, as amended, recite that “the first running parameter further comprises at least one of an interface style of the application or a volume setting of the application.”  (Emphasis added.)  However, the claims previously recite “at least two associated applications” and later a “first associated application.”  While the most natural interpretation of “the application” is “the first associated application,” the claim language leaves open the possibility that the referent of “the application” is the second application.  To the extent that the first associated application is intended, Examiner recommends that Applicant amend the offending limitations to refer specifically to the first associated application.  Examiner will interpret the claim as though “the application” referred to “the first associated application.”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20130173513) (“Chu”) in view of Rubin et al. (US 20090132197) (“Rubin”).
Regarding claim 12, Chu discloses “[a] terminal, comprising: 
a memory configured to store instructions (Chu, reference character 706; see also paragraph 88); and
at least one processor coupled to the memory and configured to execute the instructions (Chu, reference character 704; see also paragraph 88), which cause the processor to be configured to:
acquire a contextual value of a contextor representing an information source that is available to a terminal and is related to human-computer interaction, wherein the contextual value represents the contextor (context-based action module can obtain context from mobile device, e.g., one or more contextual values indicating that the mobile device was used to call ‘Bob’ and that the call was placed shortly before receiving a user request to launch a social networking application – Chu, paragraphs 25, 67; contextual values are values of individual contextors, i.e., sources of information available to the device – Chu, paragraph 17);
determine, according to a decision rule, an application that matches the contextual value (context-based action module can learn that prelaunching the social networking application is an appropriate action to take for the user after the user has called or received a call from Bob – Chu, paragraphs 25, 67);
determine a running parameter of the application according to the contextual value and the application, wherein the running parameter comprises configuration settings of the application (application launching decision engine can set one or more configuration parameters [running parameters] for the application when identifying an application to preload; for example, a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service [other contextual value] and for low-bandwidth features where there is only cellular service – Chu, paragraph 68 [note that, since the social networking application was identified for preloading based on the “call recently completed” contextual value, the configuration parameters associated with the application are determined “according to the contextual value”]), wherein the running parameter further comprises at least one of an interface style of the application or a volume setting of the application (the decision engine can set one or more configuration parameters for the application; for example, a configuration parameter could be used to set different email signatures depending on who the user is emailing, e.g., “Bob” for some emails and “Bobby” for others [such difference affecting the style of the interface of the email application because the signature line is part of the interface] – Chu, paragraph 68)…; and
launch the application…, wherein the application is executed using the running parameter (context-based action module can launch the social networking application before the user actually requests the application – Chu, paragraph 25; a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service and for low-bandwidth features where there is only cellular service [so the application is executed using the bandwidth parameter] – Chu, paragraph 68).”
Chu does not appear to disclose the further limitations of the claim.  However, Rubin discloses “outputting, by the terminal, a launching request prompt to request a user to launch the application (device [terminal] may prompt a user to confirm the desired launch of an application; for example, upon capturing acceleration data determined to match a jogging profile, the device may query a user regarding whether a media application should be launched – Rubin, paragraph 98); and
launching the application in response to a launching instruction being received from the user (device [terminal] may prompt a user to confirm the desired launch of an application; for example, upon capturing acceleration data determined to match a jogging profile, the device may query a user regarding whether a media application should be launched [so the application launches upon confirmation] – Rubin, paragraph 98)....”
Chu and Rubin both relate to context-sensitive mobile application control and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu with the launching request prompt of Rubin, thereby combining prior art elements according to known methods. The application launching mechanism of Rubin would not work any differently alone as it would when integrated into the system of Rubin, and an ordinary artisan would recognize that combining the two would achieve the predictable result of inducing a user to use an application that the context indicates he might be interested in using. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

	Claim 1 is a method claim corresponding to terminal claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Chu, as modified by Rubin, discloses that “the instructions further cause the processor to be configured to:
launch an application launching decision engine to determine, according to the decision rule, the application that matches the contextual value (application launching decision engine is trained by a history of previous device actions and contextual values so that the decision engine learns to refine the selection of various device actions (e.g., application launching) in a way that is beneficial to the user – Chu, paragraph 29; decision is made based on the values of the contextors; for example, a decision engine can implement the decision algorithms to map the values of the contextors to select one or more actions – Chu, paragraph 62; see also reference character 503), 77DOCKET NO.: HUAW08-61810 PATENTwherein the decision rule comprises at least one of a Bayes classifier, a decision tree, a support vector machine, a hidden Markov model, or a Gaussian mixture model (specific examples of suitable decision engines can include Bayesian classifiers, decision trees, support vector machines, hidden Markov models, Gaussian mixture models, etc. – Chu, paragraph 36); and
acquire the application that matches the contextual value and that is output by the application launching decision engine (actions selected by decision engine are performed, e.g., one or more applications are prelaunched – Chu, paragraph 63; see also reference character 505).”

Claim 2 is a method claim corresponding to terminal claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 14, Chu, as modified by Rubin, discloses that “the instructions further cause the processor to be configured to:
launch an application parameter decision engine to determine the running parameter of the application according to the decision rule (application launching decision engine is trained by a history of previous device actions and contextual values so that the decision engine learns to refine the selection of various device actions (e.g., application launching) in a way that is beneficial to the user – Chu, paragraph 29; one possible contextor relates to different types of movement such as walking or driving; for example, a user may tend to use voice recognition to prepare emails when driving but a keyboard when walking [such that the input type is the running parameter of the email application and the application launching decision engine also functions as the application parameter decision engine] – Chu, paragraph 82), wherein the decision rule comprises at least one of a Bayes classifier, a decision tree, a support vector machine, a hidden Markov model, or a Gaussian mixture model (specific examples of suitable decision engines can include Bayesian classifiers, decision trees, support vector machines, hidden Markov models, Gaussian mixture models, etc. – Chu, paragraph 36); and
acquire the running parameter of the application that is output by the application parameter decision engine (movement contextor can provide contextual values such as “walking,” “driving,” “bicycling,” “stationary,” etc. [so that the running parameter of text input type is output by the engine based on the movement type contextor] – Chu, paragraph 82).”

Claim 3 is a method claim corresponding to terminal claim 14 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 22, Chu, as modified by Rubin, discloses that “the decision rule comprises at least one of a Bayes classifier, a decision tree, a support vector machine, a hidden Markov model, or a Gaussian mixture model (specific examples of suitable decision algorithms for the decision engines can include Bayesian classifiers, decision trees, support vector machines, hidden Markov models, and Gaussian mixture models – Chu, paragraph 36).”

Claim 21 is a method claim corresponding to terminal claim 22 and is rejected for the same reasons as given in the rejection of that claim.

Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Rubin and further in view of Dandekar et al. (US 20070055707) (“Dandekar”).
	Regarding claim 5, Chu discloses “[a] terminal application launching method, comprising: 
…acquiring a contextual value of a contextor of a terminal, wherein the contextor represents an information source available to the terminal and is related to a human-computer interaction, and wherein the contextual value is a value that represents the contextor (context-based action module can obtain context from mobile device, e.g., one or more contextual values indicating that the mobile device was used to call ‘Bob’ and that the call was placed shortly before receiving a user request to launch a social networking application – Chu, paragraph 25; contextual values are values of individual contextors, i.e., sources of information available to the device – Chu, paragraph 17);
application is identified for prelaunching by application launching decision engine based on the contextual value; for example, when the user has just completed calling a family member, the application launching decision engine can prelaunch a social networking application because the decision engine anticipates that the user is likely to request the application relatively soon after the phone call – Chu, paragraph 67); 
determining a first running parameter of the first associated application according to the contextual value and the first associated application, wherein the first running parameter comprises configuration settings of the first associated application (application launching decision engine can set one or more configuration parameters [running parameters] for the application when identifying an application to preload; for example, a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service [other contextual value] and for low-bandwidth features where there is only cellular service – Chu, paragraph 68 [note that, since the social networking application was identified for preloading based on the “call recently completed” contextual value, the configuration parameters associated with the application are determined “according to the contextual value”]), wherein the first running parameter further comprises at least one of an interface style of the [first associated] application or a volume setting of the [first associated] application (the decision engine can set one or more configuration parameters for the application; for example, a configuration parameter could be used to set different email signatures depending on who the user is emailing, e.g., “Bob” for some emails and “Bobby” for others [such difference affecting the style of the interface of the email application because the signature line is part of the interface] – Chu, paragraph 68); … and
launching the first associated application to execute the operation request (prelaunching of associated application can be performed by allocating resources to the application, loading application code and/or data into memory, and executing the code on a processor of the mobile device – Chu, paragraphs 72-74; see also reference characters 603-605)…, wherein the first associated context-based action module can launch the social networking application before the user actually requests the application – Chu, paragraph 25; a social networking application could be configured for high-bandwidth features when the user is at a geographical location where there is wireless service and for low-bandwidth features where there is only cellular service [so the application is executed using the bandwidth parameter] – Chu, paragraph 68).”
Chu does not appear to disclose explicitly the further limitations of the claim.  However, Rubin discloses “outputting, by the terminal, a launching request prompt to request a user to launch the first associated application (device [terminal] may prompt a user to confirm the desired launch of an application; for example, upon capturing acceleration data determined to match a jogging profile, the device may query a user regarding whether a media application should be launched – Rubin, paragraph 98); [and] launching the first associated application ... in response to a launching instruction being received from the user (device [terminal] may prompt a user to confirm the desired launch of an application; for example, upon capturing acceleration data determined to match a jogging profile, the device may query a user regarding whether a media application should be launched [so the application launches upon confirmation] – Rubin, paragraph 98)....”
Chu and Rubin both relate to context-sensitive mobile application control and are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu with the launching request prompt of Rubin, thereby combining prior art elements according to known methods. The application launching mechanism of Rubin would not work any differently alone as it would when integrated into the system of Chu, and an ordinary artisan would recognize that combining the two would achieve the predictable result of inducing a user to use an application that the context indicates he might be interested in using. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).
Neither Chu nor Rubin appears to disclose explicitly the further limitations of the claim.  However, Dandekar discloses “receiving an operation request of a user, wherein the operation request is executed on when a user tries to execute a certain type of multimedia file for which there is no file association [operation request], a file association recommendation module is invoked that presents application recommendations to the user – Dandekar, paragraph 14; note the presentation of multiple possible applications)…”
Dandekar, Chu, and Rubin are all in the field of application launching and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu with the manual operation request functionality of Dandekar.  The system of Chu/Rubin would not function fundamentally differently if the functionality for allowing the user to select among multiple applications disclosed by Dandekar were integrated into it, and an ordinary artisan would have recognized that adding this functionality would achieve the predictable result that the user gains control over which application to launch for a particular file type.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claim 16 is a terminal claim corresponding to method claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 6, Chu, as modified by Rubin and Dandekar, discloses “determining a first running parameter of the first associated application according to the contextual value and the first associated application, wherein the first associated application is executed using the first running parameter (decision engine can set one or more configuration parameters for the application; for instance, a configuration parameter could be used to set different email signatures depending on who the user is emailing – Chu, paragraph 68; in another example, one possible contextor relates to different types of movement such as walking or driving; for example, a user may tend to use voice recognition to prepare emails when driving but a keyboard when walking [email application = first associated application; method of input = running parameter; movement type = contextual value] – Chu, paragraph 82).”



Regarding claim 7, Chu, as modified by Rubin and Dandekar, discloses “outputting an associated application selection prompt to prompt the user to select the first associated application or another 73DOCKET NO.: HUAW08-61810 PATENTassociated application of the at least two associated applications (when a user tries to execute a certain type of multimedia file for which there is no file association [operation request], a file association recommendation module is invoked that presents application recommendations to the user – Dandekar, paragraph 14); and
receiving a selection instruction of the user, wherein the first associated application is launched to execute the operation request in response to the selection instruction of the user (graphical user interface facilitates the choice of the application the user wishes to use to play the multimedia content – Dandekar, paragraph 15; customer launches an application at step 360 – id. at paragraph 38), and wherein the first associated application runs by using the first running parameter (based on a user’s choice of default, the file association recommendation module sets an application as the default application for a certain type of file (e.g., YAHOO® Music as the default for playing an MP3 for the user) [i.e., YAHOO® Music has specific MP3 files as running parameters] – Dandekar, paragraph 30).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu and Rubin to allow the user to select an application to execute an operation request, as disclosed by Dandekar, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the consumer to customize which application to use to perform a given type of operation.  See Dandekar, paragraph 9.

Claim 18 is a terminal claim corresponding to method claim 7 and is rejected for the same reasons as given in the rejection of that claim.


determining a … running parameter of the … associated application according to the contextual value and the … associated application (decision engine can set one or more configuration parameters for the application; for instance, a configuration parameter could be used to set different email signatures depending on who the user is emailing – Chu, paragraph 68; in another example, one possible contextor relates to different types of movement such as walking or driving; for example, a user may tend to use voice recognition to prepare emails when driving but a keyboard when walking [email application = associated application; method of input = running parameter; movement type = contextual value] – Chu, paragraph 82); and
launching the … associated application to execute the operation request, wherein the … associated application executes using the … running parameter (prelaunching of associated application can be performed by allocating resources to the application, loading application code and/or data into memory, and executing the code on a processor of the mobile device – Chu, paragraphs 72-74; see also reference characters 603-605; note that the claim is essentially restating the determining and launching steps with respect to two different applications, and since Dandekar discloses the selection of multiple applications, there is nothing preventing the method of Chu from being applied to any of the multiple applications disclosed in Dandekar).”
Neither Chu nor Rubin appears to disclose explicitly the remaining limitations of the claim.  However, Dandekar discloses that “the selection instruction of the user is to select a second associated application of the at least two associated applications (with a file association recommendation function, every time a user tries to execute a certain type of file such as a multimedia file, for which there is no file association, a file association recommendation module is invoked that presents application recommendations to the user; the user then chooses the application – Dandekar, paragraph 14).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu and Rubin such that the process disclosed therein is applied therein after selecting one application among several, as disclosed by Dandekar, and an ordinary See Dandekar, paragraph 9.

Claim 19 is a terminal claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Rubin and Dandekar and further in view of Kavafian, “How to Pick Your Default Apps and Reset Them,” available at https://android.appstorm.net/how-to/customization/how-to-pick-your-default-apps-and-reset-them/ (“Kavafian”).
Regarding claim 9, neither Chu, Rubin, nor Dandekar appears to disclose explicitly the remaining limitations of the claim.  However, Kavafian discloses that “after receiving the selection instruction of the user, the method further comprises:
acquiring a validity period selected by the user (user is prompted to select which app to use to open a file, and the choice can be set to permanent or a one-time selection – Kavafian, first paragraph under “Picking Your Default Apps”); and
74DOCKET NO.: HUAW08-61810 PATENTlaunching an associated application that is in the validity period and corresponds to the operation request to execute the operation request in response to receiving the operation request of the user (once application is selected and the “Always” or “Just once” button is selected, the application launches – Kavafian, see figure under “Picking Your Default Apps”).”
Chu, Rubin, Dandekar, and Kavafian are all in the field of application launching and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu, Rubin, and Dandekar to give the interface the ability to allow the user to choose a validity period of the selection. The system of Chu/Rubin/Dandekar would not function fundamentally differently if the functionality for acquiring a validity period and launching an application within the validity period disclosed by Kafavian were integrated into it, and an ordinary artisan See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Regarding claim 10, Chu, in view of Rubin, Dandekar and Kavafian, discloses that “before acquiring the validity period selected by the user, the method further comprises outputting a selection interface of the validity period to prompt the user to perform validity period selection (“Always” or “Just once” buttons on the “Complete action using” GUI – Kavafian, figure under “Picking Your Default Apps”), wherein the validity period comprises all time … or only a current time (“Always” or “Just once” buttons on the GUI, respectively – Kavafian, figure under “Picking Your Default Apps”)….”  Examiner notes that, because the “recent use” limitation is one of three disjunctive alternatives separated by “or”, the claim has been mapped sufficiently to reject the claim entirely.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu and Dandekar to perform validity period selection comprising all the time or just once, as disclosed by Kafavian, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the user to customize which application to use to perform a given action and give the user flexibility in allowing him to change the default if his tastes change.  See Kafavian, introduction and section titled “Resetting Your Selection”.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Rubin and Dandekar and further in view of Cruz Hernandez (US 20100123588) (“Cruz Hernandez”).
	Regarding claim 11, Chu discloses that “the contextor is a user mood (contextors can be provided that relate to specific user behaviors, emotions, activities, etc. – Chu, paragraph 79).”  Neither Chu, Rubin, nor Dandekar appears to disclose explicitly the remaining limitations of the claim.  However, Cruz Hernandez discloses that “acquiring the contextual value [of] the contextor of the terminal comprises:
to capture user emotional state while dialing or talking on a cell phone, a digital camera or video camera on the cell phone can be used to capture and then transmit captured mood information or facial expressions to the user being called – Cruz Hernandez, paragraph 26); and
determining the contextual value of the user mood according to the expression of the user (capture user emotional state while dialing or talking on a cell phone, a digital camera or video camera on the cell phone can be used to capture and then transmit captured mood information or facial expressions to the user being called – Cruz Hernandez, paragraph 26).”
	Chu, Rubin, Dandekar, and Cruz Hernandez all relate to context-sensitive use of mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chu, Rubin, and Dandekar with the ability to detect a mood based on a user expression as detected by a camera, as disclosed in Cruz Hernandez, thereby combining prior art elements according to known methods.  The system of Chu/Rubin/Dandekar would not function fundamentally differently if the mood-determination functionality of Cruz Hernandez were integrated into it, and an ordinary artisan would recognize that making such a combination would achieve the predictable result that the mobile device becomes visually capable of determining the user’s mood, enabling it to recommend content accordingly. See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claim 20 is a terminal claim corresponding to method claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant's arguments filed November 9, 2020 (“Remarks”) have been fully considered but they are not persuasive.

One argument of Applicant’s that does require rebuttal is the argument that Chu does not disclose that “the running parameter further comprises at least one of an interface style of the application or a volume setting of the application” because the only “configuration parameters” explicitly disclosed in Chu are those used to set email signatures depending on who the user is emailing or to set bandwidth features based on a location of the device.  Remarks at 16-17, 19, 21-22.  However, the difference in email signature disclosed in Chu does meaningfully affect the appearance or style of an email interface.  Having “Bob” as an email signature in professional emails and “Bobby” as the signature in personal emails alters the appearance – that is, the style – of the email interface when the context changes from professional to personal.  Applicant may intend that the limitation mean that the layout of the interface itself (e.g., the relative locations of the icons, the font and font size, the widgets that appear and do not appear, etc.) changes based on the “running parameter,” but the broadest reasonable interpretation of “interface style” in light of the specification, which mentions the term “interface style” only four times (in paragraphs 54, 105, 121, and 173) and never defines or elucidates the meaning of the term, is not so constricted.  “Interface style” could simply mean “the format or appearance of the interface or any of its elements.”  The signature line of an email interface is clearly part of the interface.
The gist of Applicant’s arguments with respect to the rejection given in the advisory action is that neither Chu, Rubin, nor Dandekar discloses the newly added limitation of the claim.  Remarks at 19-23.  However, Examiner’s position is that Chu discloses the newly added limitation as it is most broadly reasonably construed in light of the specification.  Examiner would refer Applicant to the above analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125